Citation Nr: 1728290	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO. 10-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. The propriety of a reduction of the disability rating for service-connected coronary artery disease (CAD) from 100 percent disabling to 10 percent disabling, effective May 1, 2013.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Board remanded the Veteran's claims in November 2012 and September 2014.

The Veteran requested a Board hearing on his March 2010 VA Form 9. However, in a subsequent communication received in January 2012, he withdrew this request. 38 C.F.R. § 20.704 (d) (2016).

 
FINDINGS OF FACT

1. An August 2012 rating decision proposed to reduce the rating for coronary artery disease from 100 percent to 10 percent, based on an improvement of the disability.  

2. The proposed reduction was implemented in a February 2013 rating decision, effective May 1, 2013 and was made in compliance with applicable due process laws and regulations. 

3. From May 1, 2013, the Veteran's CAD did not result in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

4. The probative evidence shows that at no time during the course of the appeal were the Veteran's service-connected disabilities of such severity to preclude substantially gainful employment. 



CONCLUSIONS OF LAW

1. The February 2013 reduction of the 100 percent rating to 10 percent for the Veteran's service-connected CAD was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2016).

2. The criteria for TDIU have not been met. 38 U.S.C.A §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in October 2008. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Reduction

The provisions of 38 C.F.R. § 3.105 (e) (2016) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guideline s. When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing. If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105 (e), (i)(2). The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires. 38 C.F.R. § 3.105 (e), (i)(2)(i). 

In this case, the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected CAD. He underwent a VA examination concerning his CAD in May 2012, and the subsequent August 2012 rating decision proposed to reduce the assigned rating. A September 2012 notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing. Thereafter, the proposed reduction was effectuated by the February 2013 rating decision, effective from May 1, 2013, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires. Inasmuch as the RO followed proper procedure, the Veteran is not entitled to the benefit sought on appeal on that basis. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating. In considering the propriety of a reduction, the Board will consider the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history. In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 3.344 (a), (c), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344 (a), (c). 

The foregoing provisions apply to ratings that have continued for long periods of time at the same level (5 years or more). They do not apply to disabilities that have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344 (c). In this case, the provision of 38 C.F.R. § 3.344 are not applicable, as the 100 percent disability rating for the Veteran's CAD had been in effect for less than 5 years.

The Veteran's CAD is rated under 38 C.F.R. § 4.104, Diagnostic Code 7005. Under Diagnostic Code 7005, a 10 percent rating is warranted where a workload of greater than 7 METS but not greater than 10 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or; a workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent rating is warranted for arteriosclerotic heart disease characterized by chronic congestive heart failure, or; a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

Following a review of the evidence, the Board finds that the reduction in the rating for coronary artery disease from 100 percent to 10 percent, effective May 1, 2013, was proper. 

The RO assigned the 100 percent rating for the Veteran's CAD based on a July 2011 VA examination report and a September 2011 addendum report that showed left ventricular ejection fraction (LVEF) was greater than 50 percent and a METs level of 3. The Veteran was noted to have a lack of stamina with weakness and fatigue in occupational activities. The Veteran was also assessed with a 70 percent stenosis of one coronary artery, and it was noted that he needed a stent. 

A May 2012 VA examination that was conducted to specifically determine the severity of the Veteran's CAD showed that continuous medication was required for control of the heart condition. No myocardial infarctions, congestive heart failure, arrhythmia, heart valve conditions, pericardial adhesions, or infectious heart conditions were noted. The examiner noted that the Veteran had a regular heart rhythm and normal heart sounds. No evidence of cardiac hypertrophy or cardiac dilations were noted. An EKG showed normal results. LVEF was noted as 65 percent with normal wall motion and wall thickness. An interview-based METs test noted that the Veteran displayed dyspnea and METs of 3 to 5 was established. The examiner noted that the METs level limitation was not due solely due to the Veteran's heart condition. The examiner noted that the Veteran's low back condition and leg pain affected the METs level, but the effect could not be provided without speculation. The examiner noted that the Veteran's heart condition did not impact his ability to work. The Veteran was noted to last have worked about 10 years prior as a plumber assistant and retired due to low back pain. The examiner noted that the METs were low due to low back pain and that the ejection fraction on cardiac catheterization was a more accurate indicator of his cardiac status than the estimated METs from non-cardiac causes of low back and leg pain. 

Based on the foregoing findings, the RO proposed to reduce the Veteran's rating for his coronary artery disease from 100 percent to 10 percent in the August 2012 rating decision. While the Veteran argued against the reduction, alleging that his heart condition caused limitations and had not improved, such reduction was effectuated in the February 2013 rating decision as of May 1, 2013. Thereafter, the Veteran appealed with regard to the propriety of his reduction.

A review of VA treatment records from 2013 to the present show that the Veteran has occasionally reported some chest pain but on most evaluations denied chest pain or symptoms of his coronary artery disease. 

Based on the foregoing, the Board concludes that the RO's reduction in rating from 100 to 10 percent for coronary artery disease was proper, as the evidence at the time of the reduction demonstrated that the Veteran's coronary artery disease had materially improved, to include improvement in the ability to function under the ordinary conditions of life and work. In this regard, the May 2012 VA examination report and subsequent VA treatment records reflect that the Veteran's coronary artery disease had improved and was manifested only by the need for continuous medication. Further, although the May 2012 VA examiner estimated that the Veteran's METs level was 3-5, she made clear that the estimate was due primarily not to the Veteran's CAD but to unrelated low back and leg pain. The examiner stated that a better estimation of the Veteran's ejection fraction on cardiac catheterization was a more accurate indicator of his cardiac status than the estimated METs from non-cardiac causes of low back and leg pain. The Board thus finds that the Veteran's estimated METs level is not an accurate criterion on which to establish a rating. Absent evidence of congestive heart failure, cardiac hypertrophy or dilation, an LVEF of 50 percent or less, or METs less than 7 due to CAD, a rating in excess of 10 percent is not warranted. Furthermore, evidence received subsequent to the reduction likewise shows that such improvement has been maintained. 

For the reasons set forth above, the Board finds that the reduction in the rating from 100 percent to 10 percent for service-connected coronary artery disease, effective May 1, 2013, was proper. Accordingly, the preponderance of the evidence is against the restoration of the 100 percent rating for coronary artery disease.

III. TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (2016). A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b) (2016).

The Veteran asserts that TDIU is warranted both prior to and after the period of a 100 percent rating from May 19, 2011 to May 1, 2013. The Board will also make a determination as to whether TDIU was warranted during the period from May 19, 2011 to May 1, 2013 when a 100 percent rating was in effective for CAD. The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits. Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A § 1114. See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and must award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating. See id.; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11,229 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating). 

Therefore, the Board's analysis will focus both on the periods prior to May 19, 2011 and after May 1, 2013, as well as the period during which a 100 percent rating was in effect for coronary artery disease.

Prior to May 19, 2011, service connection was in effect for a low back disability rated at 40 percent, coronary artery disease rated at 30 percent, and hypertension rated at 10 percent, for a combined rating of 60 percent. As of May 1, 2013 the Veteran's rating for coronary artery disease, as noted above, was reduced to 10 percent, for a combined rating of 50 percent. Thus, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16 (a), for consideration of a TDIU during these periods. However, TDIU may nonetheless be granted, in exceptional cases, pursuant to specifically prescribed procedures, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 

The Board does not doubt that the Veteran's service-connected low back disability, coronary artery disease, and hypertension caused occupational impairment prior to May 19, 2011 or as of May 1, 2013. However, the Board finds that the greater weight of the probative evidence is against finding that the Veteran was unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities for the period prior to May 19, 2011 or as of May 1, 2013. 

The Board notes that the evidence during these periods shows that a March 2009 VA spine examination report noted that the Veteran's back pain would cause him to have a difficult time with performing heavy labor but that he should be able to engage in sedentary type work. 

A June 2010 VA examination report noted that the Veteran reported he was retired since 2004 due to back issues. The examiner noted that the effects on occupational activities were a lack of stamina, weakness, and fatigue. 

A July 2011 VA examination report showed that the Veteran was reported that he had not been working for the past 10 to 20 years due to his back disability. The examiner noted that the effects of occupational activities were a lack of stamina , weakness, and fatigue. Heart disease was noted not to affect his activities of daily living or occupation. 

In a December 2011 VA Form 21-8940, the Veteran reported that he last worked in 2005 as a truck driver. He reported that he had to stop working due to his heart condition. 

A November 2012 VA spine examination report shows that the examiner remarked that the functional impact on the Veteran's ability to work was that he was unable to perform ambulatory work or any type of strenuous work where he lifted more than 10 pounds. He was not limited from performing sedentary work. 

The Board has fully considered the nature of the Veteran's service connected disabilities as reported by the Veteran and as shown by the objective medical evidence. The Board notes that the Veteran is a high school graduate with some college and reported that he left his job as a truck driver and plumbers assistant due to his back condition. However, the Board finds that the Veteran's reported symptoms and VA examination evidence are probative on the issue that TDIU was not warranted either prior to May 19, 2011 or as of May 1, 2013. 

Here, while the Veteran's service-connected disabilities may have caused some economic inadaptability, that is taken into account in the ratings assigned during the periods in question. While the evidence clearly indicates that he would be precluded from a physically demanding position-as remarked upon by VA examination reports of record-there is no evidence in those reports or in the medical evidence to show that the Veteran was unemployable as to gainful sedentary employment either prior to May 19, 2011 or as of May 1, 2013. While the Board acknowledges that his back disability prevented the Veteran from performing duties that required lifting more than 10 pounds, the evidence does not show that his back disorder, or any other service-connected disability prevented him from sedentary employment prior to May 19, 2011 or as of May 1, 2013.

In this case, the Board finds that the preponderance of the evidence is against a finding that TDIU is warranted based solely on the Veteran's service-connected disabilities at any time prior to May 19, 2011 or as of May 1, 2013. The preponderance of the evidence shows that the Veteran's service-connected disabilities, alone, did not make him unable to secure or follow a substantially gainful occupation prior May 19, 2011 or as of May 1, 2013. 

With regards to the time period from May 19, 2011 to May 1, 2013, when a schedular 100 percent rating was in effect for service connected coronary artery disease, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU. Initially, the Board notes that during this time period the Veteran did not have another single disability rated at 60 percent, as his lower back disability was rated at 40 percent and hypertension was rated at 10 percent. Therefore, TDIU on an SMC basis is not warranted under 38 U.S.C.A. § 1114 (s). Bradley v. Peake, 22 Vet. App. 280 (2008). Additionally, as discussed above, the Board also notes that during this time period there was no evidence of record that showed the Veteran was unemployable due solely to his back and hypertension disabilities. As noted above, while the Veteran's back did preclude some manual labor, sedentary employment was not precluded by his disabilities. Therefore, the preponderance of the evidence shows that the Veteran's service-connected disabilities alone did not make him unable to secure or follow a substantially gainful occupation from May 19, 2011 to May 1, 2013. 

Accordingly, the Board finds that entitlement to a TDIU is not warranted. The preponderance of the evidence is against that claim, which must be denied. 38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The reduction in the rating from 100 percent to 10 percent for service-connected coronary artery disease, effective May 1, 2013, was proper; the appeal is denied. 

Entitlement to TDIU is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


